OX 3 -te
                                 ELECTRONIC RECORD




COA #      02-15-00141-CR                         OFFENSE:        22.011


           Kenny Fernell Graves v. The State
STYLE:     ofTexas                                COUNTY:         Tarrant

COA DISPOSITION:       AFFIRM                     TRIAL COURT:    213th District Court



DATE: 12/17/15                     Publish: NO    TC CASE #:      1361708D




                         IN THE COURT OF CRIMINAL APPEALS


          Kenny Fernell Graves v., The State of
STYLE:    Texas                                                         023-/&
          PRO <=>£                    Petition         CCA Disposition:

FOR DISCRETIONARY REVIEW IN COMS:                      DATE:

         ^yusei)                                       JUDGE:

DATE:     f)S/Of1*0*4                                  SIGNED:                           PC:

JUDGE:       nli LUA^^                                 PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                             ELECTRONIC RECORD